EXHIBIT A
1990 N. CALIFORNIA BLVD.                                   F   R E D E R I C K J. KLORCZYK III
SUITE 940                                                                         Tel: 9 2 5 . 3 0 0 . 4 4 5 5
WALNUT CREEK, CA 94596                                                            Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                              fklorczyk@bursor.com



                                        April 30, 2020

Via Certified Mail - Return Receipt Requested

WW International, Inc.
675 Avenue of the Americas, 6th Floor
New York, NY 10010

The Prentice-Hall Corporation System, Inc.
80 State Street
Albany, New York, 12207

Re:    Notice And Demand Letter Pursuant To California Civil Code §§ 1750, et seq.;
       California Civil Code §§ 1694.5, et seq.; N.Y. General Business Laws §§ 349 & 350;
       U.C.C. § 2-607; and all other relevant state and local laws


To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Defendant
WW International, Inc. (“Defendant,” “WW,” “Weight Watchers,” or “You”) arising from
breaches of express and implied warranties described herein pursuant to U.C.C. § 2-607(3)(a), on
behalf of our clients, Kyle Vodden and Evelyn Welge, and all other persons similarly situated.
This letter also serves as notice of violations of all applicable consumer protection laws,
including, but not limited to, California’s Consumers Legal Remedies Act, Civil Code § 1770,
California’s Weight Loss Contracts Act, Civil Code §§ 1694.5, et seq., and New York’s General
Business Law §§ 349 & 350, as well as breach of contract.

        You have participated in marketing and selling memberships for Your in-person
workshop program by advertising that members would have access to 14,000+ in-person
workshops at 3,000+ WW locations in the United States. On March 14, 2020, You announced
that You had “decided to transition our in-person Workshops to virtual Workshops” effective
March 16, 2020. As of the date of this letter, the Workshops remain virtual. However, You have
continued charging my clients and other customers the full price of their monthly membership
fees while 100% of Your in-person Workshops remain closed to the public. Further, you have
not frozen payments or offered refunds even though Your in-person workshops are closed. My
clients signed up for in-person memberships with the belief and on the basis that they would
have access to Your in-person workshops. They would not have paid for the membership, or
would not have paid for it on the same terms, had they known that they would not have access to
any of Your in-person workshops.
                                                                                        PAGE 2




       Ms. Vodden and Ms. Welge are acting on behalf of a class defined as all persons in the
United States with in-person workshop memberships who were charged while all of Your
workshops were closed (hereinafter, the “Class”). Ms. Vodden is also acting on behalf of a
subclass of all persons in California with an in-person workshop membership. Ms. Welge is also
acting on behalf of a subclass of all persons in New York with an in-person workshop
membership.

         To cure the defects described above, we demand that you (1) cease and desist from
continuing to charge my clients and Your customers fees for in-person workshops; and (2) make
full restitution to all persons who paid fees while Your in-person workshops were closed.

         We further demand that you preserve all documents and other evidence which refer or
relate to any of the above-described practices including, but not limited to, the following:

   1. All documents concerning the fees You collect or collected from Your customers;

   2. All documents concerning the differences between Your in-person workshop
      memberships and digital memberships;

   3. All documents concerning the marketing, advertising, or sale of Your in-person
      workshops or memberships;

   4. All documents concerning Your decision to close Your in-person workshops;

   5. All documents concerning Your decision to keep charging customers while Your in-
      person workshops are closed;

   6. All documents concerning Your decision to not refund in-person workshop members
      while Your in-person workshops are closed; and

   7. All communications with customers concerning complaints or comments concerning
      Your in-person workshops, customer contracts, or fees You charged.

       We are willing to negotiate to attempt to resolve the demands asserted in this letter. If
you wish to enter into such discussions, please contact me immediately. If you contend that any
statement in this letter is inaccurate in any respect, please provide us with your contentions and
supporting documents promptly.
                            PAGE 3




Very truly yours,




Frederick J. Klorczyk III
